Citation Nr: 1001136	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty for training from March 
1961 to September 1961, and he had active duty service from 
March 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied reopening the 
Veteran's claim for service connection for an ulcer (claimed 
as a hiatal hernia).  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  The Board reopened the claim for service connection 
for a gastrointestinal disorder and remanded the merits of 
the issue for further development in February 2007.  The 
Board also remanded the case for further development in April 
2009.  That development was completed, and the case has since 
been returned to the Board for appellate review.  

A hearing was held on April 12, 2006, in Little Rock, 
Arkansas, before a Veterans Law Judge, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2).  A transcript of the hearing testimony is in 
the claims file.  A letter was later sent to the Veteran in 
March 2009 in which he was informed that the Veterans Law 
Judge who had conducted that hearing was no longer employed 
by the Board.  The letter stated that the law requires that 
the Veterans Law Judge who conducts a hearing on an appeal 
must participate in any decision made on that appeal.  The 
Veteran was further notified that he had a right to another 
hearing, and it was requested that he complete and return a 
form indicating whether he wished to have another hearing, 
and if so, what type of hearing.  The Veteran did complete 
and return the form the following month indicating that he 
wished to appear at another hearing at the RO.  

A second hearing was held on August 28, 2009, in Little Rock, 
Arkansas, before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.  Further, the Board received additional evidence 
from the appellant prior to the hearing.  He also submitted a 
waiver of initial RO review of the new evidence.  The 
evidence will therefore be considered in this decision. 38 
C.F.R. § 20.1304 (2009).

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for a 
head injury.  However, during the pendency of the appeal, a 
June 2008 rating decision granted service connection for a 
head injury with headaches and assigned a noncompensable 
evaluation effective from January 9, 2004.  Therefore, the 
issue no longer remains in appellate status, and no further 
consideration is required.

The Board further observes that the Veteran's appeal had 
originally included the issue of entitlement to an increased 
evaluation for tinnitus.  However, the Veteran submitted a 
statement in September 2003 indicating that he would like to 
withdraw his appeal on that issue.  Accordingly, the issue of 
entitlement to an increased evaluation for tinnitus no longer 
remains in appellate status, and no further consideration is 
required.


FINDING OF FACT

The competent and credible evidence does not demonstrate that 
a chronic gastrointestinal disorder manifested during service 
or that an ulcer was diagnosed within one year of service 
discharge; and, the probative and competent evidence fails to 
show that any current gastrointestinal disorder is otherwise 
related to the Veteran's active duty service.

CONCLUSION OF LAW

A gastrointestinal disorder was not incurred or aggravated by 
military service; nor may an ulcer be presumed to be incurred 
therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
February 2004, April 2004, and June 2004 prior to the initial 
decision on the claim in August 2004 as well as post-decision 
notice in February 2005, April 2007, and April 2008.  The RO 
informed the Veteran in the notice letters about the 
information and evidence that is necessary to substantiate 
his claim for service connection.  Specifically, the February 
2004, April 2004, June 2004, February 2005, and April 2007 
letters stated that the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2004, April 2004, 
June 2004, February 2005, April 2007, and April 2008 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2004, April 2004, June 2004, February 2005, April 
2007, and April 2008 letters notified the Veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The February 2004, April 2004, June 2004, and February 
2005 letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the February 2004, 
April 2004, June 2004, February 2005, April 2007, and April 
2008 letters informed him that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  Here, the Board notes 
that the April 2007 and April 2008 letters informed the 
Veteran that a disability rating was assigned when a 
disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the April 2008 notice was provided to the veteran, the 
claim was readjudicated in a June 2008 SSOC.  Furthermore, to 
the extent it could be argued that there was a timing error, 
overall, the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of her increased rating 
claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the claim.  His records from the Social 
Security Administration (SSA) have also been associated with 
the claims file, and he was provided the opportunity to 
testify at two hearings before the Board.

In addition, the Veteran was afforded a VA examination in 
April 2008 in connection with his claim for service 
connection.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the April 
2008 VA examination and opinion obtained in this case are 
more than adequate, as they are predicated on a full reading 
of the service treatment records as well as the post-service 
treatment records contained in the Veteran's claims file.  
The examiner considered all of the pertinent evidence of 
record, including the contentions of the appellant, and 
provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

Law and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000)(the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000)(the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service. 38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for ulcer disease may be established based on a 
legal "presumption" by showing that either manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a 
gastrointestinal disorder.  His service treatment records are 
negative for any complaints, treatment, or diagnosis of such 
a disorder.  In fact, a clinical evaluation in August 1961 
found the Veteran's abdomen and viscera to be normal, and he 
denied having a medical history of frequent indigestion or 
stomach trouble.  Similar findings were also reported at the 
time of the Veteran's February 1965 separation examination, 
and he signed a statement in March 1965 indicating that there 
had been no change in his condition since his last 
examination in February 1965.  Moreover, the evidence of 
record does not show that he sought treatment immediately 
following his separation from service or for a couple of 
years thereafter.

The Board does acknowledge the Veteran's contention that he 
was assaulted in 1964 at during which he was kicked in the 
abdomen.  He has claimed that he began experiencing bloating, 
indigestion, heartburn, and sour stomach two weeks later.  
While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 
F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  A veteran can attest to factual 
matters of which he or had had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered"") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is not 
competent to render a diagnosis of a gastrointestinal 
disorder during his period of service.  Such requires a level 
medical expertise that the Veteran fails to possess.  
Further, and more importantly, while he is competent to state 
that he was kicked in the abdomen, and that he noticed 
symptoms or manifestations of the claimed disorder, this 
history is not supported by any credible evidence and is of 
limited probative value.  His allegations are inconsistent 
with the contemporaneous record.  Specifically, there is no 
documentation of these claimed symptoms, and his service 
treatment records are entirely negative for any complaints, 
treatment, or diagnosis of a gastrointestinal disorder.  In 
fact, despite telling the February 1965 examiner that he was 
hit in the head by a lug wrench, the Veteran did not mention 
being struck in the abdomen.  He also specifically denied 
having a medical history of frequent indigestion and stomach 
trouble at that time, and a clinical evaluation did not 
reveal any pertinent abnormalities.  In addition, the Veteran 
did not seek treatment for a gastrointestinal disorder 
immediately following his separation from service or until a 
couple of years thereafter.  Moreover, when the Veteran did 
seek treatment after service in October 1967, it was noted 
that a prior work-up at a VA hospital had been negative.  

Thus, the Veteran's claim that he had gastrointestinal 
problems in service is not supported by the contemporaneous 
evidence of record.  The Board finds the contemporaneous 
evidence to be more probative and credible than the Veteran's 
current assertions.  Contemporaneous evidence has greater 
probative value than history as reported by the Veteran. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Therefore, given the 
serious reservations that we have with respect to the 
Veteran's credibility, the Board finds that a 
gastrointestinal disorder did not manifest during the 
Veteran's military service.  There is also sufficient 
evidence to find that an ulcer disability was not diagnosed 
within one year of his service discharge.

In addition to the lack of evidence showing that a 
gastrointestinal disorder manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the Veteran's military 
service.  In fact, the April 2008 VA examiner reviewed the 
claims file, to include the Veteran's report of an assault in 
1964 and subsequent onset of bloating, indigestion, 
heartburn, and sour stomach two weeks later.  The examiner 
indicated that an upper gastrointestinal study in 1967 showed 
changes consistent with enterogastritis and duodenitis and 
that there was a note in the record that measurements did 
show hypersecretion of stomach acid.  However, an ulcer was 
not noted at that time.  The report specifically indicated 
that no disease could be found.  The examiner also observed 
that an upper gastrointestinal study in October 1982 revealed 
a small hiatal hernia with slight reflux.  Following a 
physical examination in April 2008, the Veteran was diagnosed 
as having a hiatal hernia and gastroesophageal reflux 
disease.  The examiner commented that a severe blow to the 
abdomen could conceivably cause or worsen a hiatal hernia by 
causing a tear of the diaphragm.  However, he also indicated 
that it was difficult to conceive that it would occur without 
some damage to other viscera, such as the liver or spleen.  
No such damage has ever been reported or shown.  The examiner 
added that a large portion of the population will have a 
hiatal hernia with or without reflux symptoms and that the 
Veteran has been shown to have hypersecretion of gastric 
acid, which would tend to predispose him to peptic ulcer 
disease, gastroesophageal reflux disease, and esophagitis.  
Although the Veteran had not been shown to have peptic ulcer 
disease, it was noted that enterogastritis and duodenitis may 
be a precursor to an actual peptic ulcer.  The examiner 
further stated that a review of the record did not show any 
evidence of gastrointestinal symptoms prior the work-up in 
1967.  Thus, in spite of the small possibility of a tear with 
the onset of a hiatal hernia and gastroesophageal reflux due 
to trauma, the examiner opined that it was still less likely 
than not that it was the etiology of the Veteran's 
gastroesophageal reflux disease.  Instead, he believed that 
it was more likely that the Veteran has a simple 
hypersecretion of gastric acid and that he began to have more 
reflux symptoms with his increasing obesity.  

There is no medical evidence showing otherwise.  Therefore, 
the Board finds that a preponderance of the evidence is 
against the Veteran's claim for service connection for a 
gastrointestinal disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a gastrointestinal disorder is not warranted.


ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


